 

 

Ohi
aie
ay
a

T COURT

EASTERN DISTRICT -Wi

UNITED STATES DISTRICT COURT

EASTERN DISTRICT 0 OF iw SCONSIN
2021 FEB 23 A

UNITED STATES OF AMERICA, CLERW Ur CUURI

Plaintiff, | 2 1 “GR-045 4

 

 

 

Vv. Case No. 21-CR-
[18 U.S.C. §§ 922(g)(1), 924(a)(2) &
MARCQUES D. DAVIS, 924(c); 21 U.S.C. §§ 841 (aC) &
a.k.a. MARQUES CHAPMAN, 841(b)C1)(C)]
Defendant.
INDICTMENT
COUNT ONE

THE GRAND JURY CHARGES THAT:
1. On or about September 11, 2020, in the State and Eastern District of Wisconsin,

MARCQUES D. DAVIS,
a.k.a. MARQUES CHAPMAN,

knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm which, prior to his possession of it, had been
transported in interstate commerce, the possession of which was therefore in and affecting
commerce.

2. The firearm is further described as a Sig Sauer, Model SP 2022, .40 caliber pistol,
bearing serial number 24B108285.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Case 2:21-cr-00043-LA Filed 02/23/21 Page 1of5 Document 1

 

 
 

 

COUNT TWO
THE GRAND JURY FURTHER CHARGES THAT:
On or about September 11, 2020, in the State and Eastern District of Wisconsin,

MARCQUES D. DAVIS,
a.k.a. MARQUES CHAPMAN,

knowingly and intentionally possessed with intent to distribute a mixture and substance
containing cocaine and fentanyl, Schedule II controlled substances.

In violation of Title 21, United States Code, Sections 841(a)(1) and (b)(1)(C).

Case 2:21-cr-00043-LA Filed 02/23/21 Page 2o0f5 Document 1

 
 

 

COUNT THREE
THE GRAND JURY FURTHER CHARGES THAT:
On or about September 11, 2020, in the State and Eastern District of Wisconsin,

MARCQUES D. DAVIS,
a.k.a. MARQUES CHAPMAN,

knowingly possessed a firearm during and in furtherance of the drug trafficking offense charged
in Count Two of this Indictment.

In violation of Title 18, United States Code, Sections 924(c)(1)(A)(i) and 924(c)(1)(C)(i).

 

 

 

 

 

Case 2:21-cr-00043-LA Filed 02/23/21 Page 3o0f5 Document 1
 

 

COUNT FOUR
THE GRAND JURY FURTHER CHARGES THAT:
1. On or about December 4, 2020, in the State and Eastern District of Wisconsin,

MARCOQUES D. DAVIS,
a.k.a. MARQUES CHAPMAN,

knowing he previously had been convicted of a crime punishable by imprisonment for a term
exceeding one year, knowingly possessed a firearm which, prior to his possession of it, had been
transported in interstate commerce, the possession of which was therefore in and affecting
commerce.

2. The firearm is further described as a Smith & Wesson, Model M&P Shield, .40
caliber pistol, bearing serial number JDN8242.

All in violation of Title 18, United States Code, Sections 922(g)(1) and 924(a)(2).

Case 2:21-cr-00043-LA Filed 02/23/21 Page 4of5 Document 1

 

 
 

 

FORFEITURE NOTICE

Upon conviction of the offense in violation of Title 18, United States Code, Section
922(g)(1), set forth in Counts One and Four of this Indictment or Title 18, United States Code,
Section 924(c), set forth in Count Three of this Indictment, the defendant, Marcques D. Davis,
a.k.a. Marques Chapman, shall forfeit to the United States pursuant to Title 18, United States
Code, Section 924(d), and Title 28, United States Code, Section 2461(c), any firearms and
ammunition involved in the knowing violation of Sections 922(g)(1) and/or 924(c), including,
but not limited to, the following:

a. aSig Sauer, Model SP 2022, .40 caliber pistol, bearing serial number 24B108285;

and
b. a Smith & Wesson, Model M&P Shield, .40 caliber pistol, bearing serial number

JDN8242.

A TRUE BILL: -

 
 

  

FORE

Date: Lputhed 45 2/
JS)

Nha wk Bilton

RICHARD G. FROHLING
tw Acting United States Attorney

Case 2:21-cr-00043-LA Filed 02/23/21 Page 5of5 Document 1

  
